Citation Nr: 1216365	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include strain, disc herniation, and stenosis.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity.  

3.  Entitlement to service connection for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1997 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case has been before the Board on a previous occasion, and was remanded in November 2010 for evidentiary development.  All actions directed by the remand have been accomplished, and the case is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in May 2010.  A transcript is of record.    


FINDING OF FACT

A low back disorder, to include disc herniation, strain, and stenosis, as well as associated bilateral lower extremity radiculopathy, had causal origins with a May 2001 in-service trauma to the back.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder, to include strain, disc herniation, and stenosis, is warranted.  U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for radiculopathy of the left lower extremity is warranted.  U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  Service connection for radiculopathy of the right lower extremity is warranted.  U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

Prior to the pendency of this appeal, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claims for entitlement to service connection.   Therefore, no further development is needed with respect to the issues on appeal.




Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2011).

Analysis

The Veteran in this case had service in the United States Army from 1997 to 2003.  He alleges experiencing an accident in May 2001, and has stated that a large tent fell on his back while performing routine duties as a finance specialist in Germany.  Unfortunately, the Veteran's service treatment records are not available for review in their entirety.  An enlistment physical examination report is present, as well as several radiographic consultations from the active duty period; however, there is no clinical note documenting a traumatic injury in May 2001.  

In cases where service treatment records are not available, the Board has a heightened duty to explain the reasons and bases for its decision, and there is an additional duty to carefully consider the "benefit-of-the-doubt" rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

The Board, in a November 2010 remand order, directed the Appeals Management Center (AMC) to attempt to locate any additional service treatment records, as there had been a possibility of subsequent service in the reserve components noted by the Veteran.  The Veteran, in response, stated that he only had additional service in the Individual Ready Reserve (IRR).  That is, he did not perform any duty for training or inactive duty for training (IRR status being a method in which the Army can recall personnel for national emergencies).  There are thus no records for active or inactive duty for training, and previous attempts to locate in-service clinical records from active duty in Germany have been unsuccessful.  The Board is satisfied that all reasonable attempts to secure the Veteran's outstanding service treatment records have been made.  

In addition to directing a search for possible additional medical records, the Board directed that the Veteran be afforded a comprehensive VA examination to determine the etiology of any currently present low back disorder.  In response to this request, an examination was conducted in December 2010.  The associated report stated that the Veteran's complaints of low back pain began in 2001 with his claimed in-service accident.  A magnetic resonance imaging (MRI) report of July 2007 was reviewed, and a diagnosis of multiple disc herniations and bulges was entered.  The examiner reviewed previous VA examination reports and clinical consultations (to include a June 2007 VA examination), and made a specific note of an April 2007 clinical entry which noted chronic low back pain since 2001.  

With regard to etiology, the examiner stated that the Veteran's post-service treatment records were consistent with an alleged 2001 injury; however, it was specifically noted that no Army records from 2001 were available for review.  The examiner noted that if records could be located, that it would be more likely than not that "current symptoms and back condition," which included decreased sensation in the bilateral lower legs, were secondary to an injury sustained while in service.  The examiner went on to state that if these records could not be located, it would be at least as likely as not that the "current back condition is secondary to the military."  

In support of his claim, the Veteran has submitted the report of a VA physician, Dr. C.B.  This doctor stated that he had reviewed the available service treatment records and medical history of the Veteran, and he concluded that it was more likely than not that current low back strain with disc herniation, spinal stenosis, and radiculopathy was caused by the alleged May 2001 in-service accident.  

The Veteran has submitted the lay statements of his wife and grandmother in support of his claims.  His grandmother reported that the Veteran was very healthy prior to his entrance into the Army, and that upon separation in 2003 (when he came to live with her), she needed to help him dress and get up from sitting positions due to a back injury sustained in service.  The Veteran's wife reported that she has known the Veteran since 2005, and that he told her that he injured his back while in service.  She also reported that the Veteran has needed her assistance in accomplishing daily activities.  Indeed, in a similar fashion to his grandmother, the Veteran's wife noted having to help with lifting, dressing, and bathroom usage.  

The determinations with regard to nexus in the medical opinions of record depend entirely on a finding that the Veteran's assertion of experiencing a low back injury in 2001 is credible.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the Board is charged with the duty to assess the credibility and weight given to evidence).  As noted, the service treatment records for that time are unavailable for review.  The Board does also note, however, that the Veteran's service personnel records do indicate foreign service in Germany during 2001, which would support the Veteran's testimony as regards location.  Moreover, while the Veteran had complaints of back pain prior to 2001 (lumbago was treated in August 1999, October 1999, and December 2000), radiographic reports did not contain assessments of disc herniation or stenosis until subsequent to 2001.  Indeed, although there is recordation of a post-service motor vehicle accident in 2004, VA clinical notes describe the Veteran as having complaints of pain since 2001.  In additional support of his claim of having pain since 2001, he has supplied the letters of intimate associates who knew him at the time immediately and relatively proximate to service separation.  The Veteran went to live with his grandmother after leaving active duty, and she has specifically noted that back pain was a severe limiting factor in the time right after discharge.  

All of these factors allow the Board to conclude that the Veteran is credible with regards to his allegation of experiencing a trauma from a falling tent while on active duty with the Army.  In that regard, the medical evidence of record has indicated that the type of current low back disorder, to include radiculopathy in the bilateral lower extremities, is at least as likely as not consistent with an injury of the type described by the Veteran as occurring in May 2001.  Here, it can be concluded that disc herniation with strain and stenosis, to include associated radiculopathy in the bilateral lower extremities, had causal origins in active service.  Accordingly, the claims for service connection will be granted.  


ORDER

Entitlement to service connection for a low back disorder, to include strain, disc herniation, and stenosis, is granted.  

Entitlement to service connection for radiculopathy of the left lower extremity is granted.  

Entitlement to service connection for radiculopathy of the right lower extremity is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


